In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 15-134V
                                      Filed: February 7, 2017

* * * * * * * * * * * * * * *                                 UNPUBLISHED
AMY LYNN VAKALIS,            *
                             *                                Special Master Sanders
          Petitioner,        *
                             *
 v.                          *                                Joint Stipulation of Dismissal;
                             *                                Vaccine Rule 21(a); No Judgment;
                             *                                Order Concluding Proceedings
                             *
SECRETARY OF HEALTH          *
AND HUMAN SERVICES,          *
                             *
          Respondent.        *
* * * * * * * * * * * * * * *

Mark L. Krueger, Krueger & Hernandez, S.C., Baraboo, WI, for Petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for Respondent.


                          ORDER CONCLUDING PROCEEDINGS1

         On February 10, 2015, Amy Lynn Vakalis (“Petitioner”) filed a petition for compensation
under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that the administration of Gardasil vaccines on December 15, 2006; February
12, 2007; and an unrecorded third date of vaccination, caused her to develop premature ovarian
failure (“POF” or “POI”). Pet. at Preamble, ECF No. 1.

        On February 7, 2017, Petitioner and Respondent submitted a joint Stipulation of Dismissal.
Stip., ECF No. 30. Accordingly, pursuant to Vaccine Rule 21(a) the above-captioned case is

1
  Because this unpublished Order contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review,
the undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.



                                                  1
hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment
shall not enter in the instant case pursuant to Vaccine Rule 21(a).

       IT IS SO ORDERED.



                                                   /s/Herbrina D. Sanders
                                                   Herbrina D. Sanders
                                                   Special Master




                                              2